Citation Nr: 0803528	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-39 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for flat feet.     


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran had active military service from May 1961 to May 
1984.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  

In July 2004, the veteran underwent a VA examination.  
Following the physical examination, the examiner indicated 
that there was mild evidence, if at all, for degenerative 
joint disease about the right first metatarsophalangeal joint 
after bunion surgery, where the veteran demonstrated retained 
satisfactory alignment without recurrent deformity.  Thus, 
the Board finds that the aforementioned VA opinion raises an 
inferred claim for entitlement to service connection for 
degenerative joint disease of the right first 
metatarsophalangeal joint, secondary to the veteran's 
service-connected bunionectomy scars of the right foot.  This 
issue is referred to the RO for appropriate disposition.


FINDING OF FACT

The veteran's service medical records are negative for any 
complaint or finding related to flat feet, and there is no 
competent evidence that the veteran's currently diagnosed 
flat feet are related to service.  


CONCLUSION OF LAW

Flat feet were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The VCAA notice requirements apply to all of the following 
five elements of a service connection claim:  (1) veteran 
status; (2) existence of disability; (3) connection between 
service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
487 Fed. Cir. 881 (Fed. Cir. 2007).

In April and May 2004, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claim, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, or to provide a 
properly executed release so that VA could request the 
records for him.

The Board finds that the content of the April and May 2004 
letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a November 2005 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board concludes that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Moreover, the claimant 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(a).  The veteran's service medical records are in the 
claims file, and the RO obtained VA Medical Center (VAMC) 
outpatient records, dated from December 1988 to November 
2004.  In addition, the RO provided the veteran with a VA 
medical examination in July 2004.  As to any duty to seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include obtaining a medical opinion when such 
opinion is necessary to make a decision on the claim.  An 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) contains 
competent evidence that the claimant has a current 
disability, or persistent recurring symptoms of disability; 
and indicates that the disability or symptoms may be 
associated with the claimant's active service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(d).

In this case, the Board finds that, with no medical evidence 
of flat feet during service or for years thereafter, and no 
medical evidence that suggests any contended relationship of 
the veteran's flat feet to service, there is no duty to 
obtain a medical opinion.  Id.; see also Wells v. Principi, 
326 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 
512 (2004).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.  

In addition, to whatever extent the recent decision of the 
Court in Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision. First, the veteran was notified of the Dingess 
precedent by letters dated in March and July 2006.  Moreover, 
since the claim herein is being denied, such matters are 
moot.

II.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of flat feet.  The records show that 
in May 1982, the veteran was diagnosed as having hallux 
abductovalgus of the right foot and underwent a modified 
Revierdin bunionectomy of the right foot.  According to the 
records, in March 1984, the veteran underwent a retirement 
examination.  At that time, in response to the question as to 
whether the veteran had ever had or if he currently had foot 
trouble, the veteran responded "yes."  The examiner noted 
that the veteran had undergone a right foot bunionectomy in 
May 1982.  The veteran's feet were clinically evaluated as 
"normal."     

In November 1984, the veteran underwent a VA examination.  At 
that time, the examiner indicated that the veteran had scars 
of the previous bunionectomy which were tender.  The 
diagnosis was bunionectomy, postoperative, with poor results.  

By a December 1984 rating action, the RO granted service 
connection for bunionectomy scars of the right foot.   

A VA examination was conducted in April 1986.  Upon physical 
examination of the veteran's feet, dorsiflexion was to 10 
degrees, bilaterally, and plantar flexion was to 45 degrees, 
bilaterally.  X-rays were taken of the veteran's feet and 
were reported to be normal, bilaterally.  

In September 1987, the veteran underwent a VA examination.  
At that time, he stated that he had pain in his feet.  X-rays 
were taken of the veteran's feet and were reported to be 
normal, bilaterally.  The diagnosis was extremely painful 
feet.  The veteran then underwent a podiatric consultation.  
In the consultation report, the examiner stated that x-rays 
showed degenerative joint disease changes of the right first 
metatarsal phalnageal joint (MTPJ), and degenerative joint 
disease of the right medial sesamoid.  The diagnoses were the 
following:  (1) bilateral pes valgo planus [flat feet], 
symptomatic, (2) degenerative joint disease post-operative of 
the right first MTPJ, (3) degenerative joint disease of the 
medial sesamoid right first MTPJ, and (4) recurrent pain of 
the right first MTPJ, secondary to degenerative joint disease 
and limitation of motion.   

A VA examination was conducted in August 1989.  At that time, 
the examiner stated that the veteran had moderate bilateral 
pes planus [flat feet].  There was a surgical scar noted on 
the medial aspect of the right great toe.  The diagnosis was 
postoperative bunionectomy of the right foot.  

In February 2004, the veteran filed a claim of entitlement to 
service connection for flat feet.  

In July 2004, the veteran underwent a VA examination.  At 
that time, he stated that he had pain in his feet.  Upon 
physical examination, the veteran exhibited a pes planovalgus 
foot type [flat feet], moderate, bilaterally and 
symmetrically, with loss of the longitudinal arch with 
standing and ambulation.    

In November 2004, the RO received VAMC outpatient treatment 
records, dated from December 1988 to November 2004.  The 
records show that in February 2000, the veteran was treated 
for complaints of sore feet and ankles.  The veteran noted 
that he worked for the United States Postal Service and that 
his job involved walking and lifting.  The diagnosis was 
plantar fasciitis

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for flat feet.  
Initially, the Board notes that the veteran's service medical 
records are negative for any complaints or findings of flat 
feet.  In addition, at the time of the veteran's Marcy 1984 
retirement examination, the veteran's feet were clinically 
evaluated as "normal."  Moreover, although the veteran 
noted that he had foot trouble, the examiner reported that 
the veteran's foot trouble was related to a May 1982 right 
foot bunionectomy.  In this regard, the Board observes that 
by a December 1984 rating action, the RO granted service 
connection for bunionectomy scars of the right foot.  

In this case, the first medical evidence of record of flat 
feet is in September 1987, over three years after the 
veteran's separation from the military.  Such negative 
evidence weighs against the claim.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).    

In the September 1987 VA examination, the veteran was 
diagnosed with bilateral pes valgo planus.  In addition, in 
the August 1989 VA examination, the examiner stated that the 
veteran had moderate bilateral pes planus.  Moreover, in the 
veteran's most recent VA examination in July 2004, the 
examiner noted that the veteran exhibited a pes planovalgus 
foot type, bilaterally.  Thus, the competent medical evidence 
of record shows that the veteran currently has flat feet.  
However, in this case, there is no competent medical evidence 
of record showing that the veteran's flat feet are related to 
his period of military service.  

The only evidence of record supporting the veteran's claim is 
his own lay opinion that he currently has flat feet which are 
related to his period of military service. However, as a lay 
person, the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

In sum, the Board finds that, without any objective medical 
evidence showing flat feet during service, or any competent 
medical evidence relating the veteran's currently diagnosed 
flat feet to service, service connection for flat feet is not 
warranted.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); see also, 
e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for flat feet is denied.   



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


